Title: Editorial Note
From: 
To: 


       This is a companion case to Bancroft v. Lee, No. 10. John Crowningshield was one of the underwriters on the marine insurance policy taken out by Lee in 1762 upon one half the cargo of the schooner Merrill. He had submitted to the arbitration of Lee’s claim, and in 1765 he finally paid his share of the Merrill’s loss after Lee had recovered judgment against him upon the arbitration award in the Inferior Court. Crowningshield thereafter died, but in March 1769 his widow, perhaps inspired by the success of other underwriters in reopening the matter, brought an action against Lee in the Salem Inferior Court, alleging a false affirmation and the concealment of material circumstances in language virtually identical with that used in Bancroft’s declaration. At the July term 1769 she obtained judgment after a jury trial, and Lee appealed to the Superior Court, where Adams and James Putnam served as his counsel.
       Adams’ short minutes of the trial in November 1769, printed below, deal almost entirely with the evidence presented on the question whether Lee’s failure to reveal his orders to the master, Nicholas Gordon, amounted to concealment of a material circumstance. Lee’s written application sought insurance for a voyage “from Marblehead to any and all the West India Islands to Windward of St. Croix, St. Thomas, the Havana, and Jamaica till said Cargo is sold and delivered.” Although this description is not without ambiguity, read literally it would seem to include both Guadeloupe, to which the master testified that Lee had directed him orally, and Martinique, the destination in Lee’s written orders. Both islands lie generally in the direction of the prevailing easterly trade winds from the named points. The plaintiff presumably accepted this reading, since she did not plead and does not seem to have argued either that this language, which was substantially repeated in the policy, was a warranty breached by a voyage to Martinique, or that a voyage to Martinique was outside the policy’s coverage. Her point may have been that failure to disclose orders to Martinique was a concealment despite the literal meaning of the description of the risk, because the island had just been captured from the French and was still in a dangerous zone.
       Lee apparently relied on the master’s testimony that the final orders were to Guadeloupe. His position may have been that such orders were not a material circumstance, since the latter island had been in English hands since 1759. More simply, Lee may have urged that Mrs. Crowningshield’s action failed because her declaration alleged concealment of orders to Martinique and the proof was that the orders had been to Guadeloupe. Whatever the argument, Lee prevailed. The judgment of the Inferior Court was reversed with costs.
       Mrs. Crowningshield entered an action of review at the November 1770 Salem Superior Court, with Adams now alone as Lee’s counsel. At this term three of the other underwriters joined Mrs. Crowningshield in a rule to refer their claims. The referees brought in a unanimous report in Lee’s favor, awarding him costs both of the action and the reference.
      